                    Case 18-50555-BLS              Doc 38       Filed 03/01/21        Page 1 of 2



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                               Chapter 11
ESSAR STEEL MINNESOTA LLC and                                        Case No. 16-11626 (BLS)
ESML HOLDINGS INC.,1
                                                                     (Jointly Administered)
                            Debtors.

_________________________________________

SC MESABI LITIGATION TRUSTEE,

                             Plaintiff,                              Adv. Proc. No. 18-50555 (BLS)
       v.

CENTRAL BANK OF INDIA, AND EXPORT
IMPORT BANK OF INDIA,

                             Defendants.
                                                                     Ref. Nos. 35 & 37

                         ORDER APPROVING STIPULATION REGARDING
                         THE EXTENSION OF THE RESPONSE DEADLINE

            Upon the Certification of Counsel and the Stipulation Regarding the Extension of the

Response Deadline (the “Stipulation”)2 entered into between the Trustee and the Supplier Credit

Lenders, a copy of which is attached hereto as Exhibit A; and the Bankruptcy Court having

jurisdiction to consider approval of the Stipulation; and it appearing that sufficient notice of the

Stipulation has been given; and after due deliberation; and good and sufficient cause appearing

therefore; it is hereby

            ORDERED that the Stipulation is hereby APPROVED; and it is further




1
  Essar Steel Minnesota LLC has changed its name to Mesabi Metallics Company LLC. The last four digits of its
federal taxpayer identification number are 8770. last four digits of ESML Holdings Inc.’s federal taxpayer
identification number are 8071.
2
    Terms utilized but not otherwise defined herein shall have the meanings ascribed to them in the Stipulation.


{1115.001-W0064182.}
               Case 18-50555-BLS         Doc 38     Filed 03/01/21     Page 2 of 2



       ORDERED that this Bankruptcy Court shall retain jurisdiction with respect to all matters

arising from or related to the implementation or interpretation of this Order.




Dated: March 1st, 2021                        BRENDAN L. SHANNON
Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
